Title: To Benjamin Franklin from Patience Wright, 21 March 1783
From: Wright, Patience
To: Franklin, Benjamin



Honoured SirLondon March 21th 1783
By the Desire of Some of the honest membrs in Parliment this Inclosd proposals for a very useful paper (which is much wanted at this time)—the news papers are So undr the Direction of the Party of george—that no truth Comes out to inform the People—the people grone undr the tyrant and by assistance from America will through Such useful papers open the way to truth— Mr Martain Mr Evins and Councellor Lafft with othrs have Set forward This Weekly paper and by Franks and by Friends it will find its way through all Ranks of men— Major Labilliere Still is on his Hunt after the Enemis of truth as a Christian Solder he Sends his love and Enjoys the prospect when you arive— Inclosd is a note I wrote to you per a friend who delayd his going— The Barer Young MccKenning is to Set out tomorrow only waits Ld Surrys Motion in the house Lords Respecting Chussing a Minister.
I am now in Fashon several noblemen this day Calld at my house and I find a total Eclieptes or darkness has Sezd on Pharoh—
Pray help the Industorous honest hearted week English— Pity the people and Send this Rebel to Power over to Some Place where his Mischevous Consort or Party can no longer destroy the peace and Hapiness of Mankind—
The Honourabl Part the french Court has acted and the Light from America has now opend the Eyes of England—they only want your help to Set wisdom at Work—which will bring Peace and hapyness to us again— I beg you for god’s Sake for the Sake of Reason Concience Honour and the good of all Men write to the Membrs Parliment or City Membrs Direct them to actt Honest to the Articles of Peace. My daughter Joynes me in most Respectful Complnts to your grand Son Wm Franklin to Madam Elvisious and others Who Know my princepls I am Dear Sir your most faithful friend and very humble svt
Patience Wright


great talk of a Comitte of Safty &c. the men who is talkd of are Sir Cecil Wray Mr Martin Mr Powis Mr Eliott or Eliss 5 in Numbr if No Choice this day is Made by the King the People PROCEED—
All your old friends in England Rejoyce in the hope of Seeing you once more amongst them and thousands Famalys Ready to Set out for America applications are making Evry day for Passages or Information Concerning the Voyge and for owners of Land and the meckanicks traids men merchts all Sorts openly declare England is Ruind they will go to Americca—this is thought one of the Reasons Why No minister and So long as no Ministers no Emigrations to America &cc Kings Politicks—

  
Addressed: For / His Exelency / B. Franklin Esqr / Paris
Notation: Wright 21 Mars 1783
